Exhibit 10.2

 

EXECUTION VERSION

SERVICES AGREEMENT

SERVICES AGREEMENT (this “Agreement”), dated as of August 27, 2014, by and
between Liberty Media Corporation, a Delaware corporation (the “Provider”), and
Liberty TripAdvisor Holdings, Inc., a Delaware corporation (“TripCo”).

RECITALS

WHEREAS, on the date hereof TripCo is a wholly owned subsidiary of Liberty
Interactive Corporation, a Delaware corporation (“LIC”), and holds, among other
things, LIC’s ownership interest in TripAdvisor, Inc. and LIC’s ownership
interest in BuySeasons, Inc. as a result of the consummation of the transactions
described in the plan of restructuring set forth in Schedule 1.1 to the
Reorganization Agreement, dated as of August 15, 2014 (the “Reorganization
Agreement”), to which LIC and TripCo are each parties;

WHEREAS, in accordance with the Reorganization Agreement, 100% of the issued and
outstanding shares of common stock of TripCo will be distributed as a pro rata
dividend to the holders of LIC’s Liberty Ventures common stock, with the effect
that TripCo will be spun-off (the “Spin-Off”) from LIC, and LIC will cease to
have an equity interest in TripCo;

WHEREAS, Provider currently provides services to LIC pursuant to an existing
services agreement, and LIC has requested that Provider provide similar services
directly to TripCo following the Spin-Off, and that TripCo compensate the
Provider for the performance of such services, in each case, on the terms and
condition set forth herein; and

WHEREAS, on the date hereof a subsidiary of the Provider is also entering into a
facilities sharing agreement with TripCo with respect to 12300 Liberty
Boulevard, Englewood, Colorado (the “Facilities Sharing Agreement”).

AGREEMENT

NOW THEREFORE, in consideration of the foregoing recitals, the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be bound legally, agree as follows:

ARTICLE I

ENGAGEMENT AND SERVICES

Engagement

.  TripCo engages the Provider to provide to TripCo, commencing on the date of
the Spin-Off (the “Spin-Off Effective Date”), the services set forth in Section
1.2 (collectively, the “Services”), and the Provider accepts such engagement,
subject to and upon the terms and conditions of this Agreement.  The parties
acknowledge that certain of the Services will be performed by officers,
employees or consultants of the Provider, who may also serve, from time



 

--------------------------------------------------------------------------------

 

 

to time, as officers, employees or consultants of other companies, including,
without limitation, TripCo and LIC.

Services

. 

(a) The Services will include the following, if and to the extent requested by
TripCo during the Term of this Agreement:

(i) insurance administration and risk management services;

(ii) technical and information technology assistance (including management
information systems, computer, data storage network and telecommunications
services), computers, office supplies, postage, courier service and other office
services;

(iii) services performed by the Provider’s finance, accounting, payroll,
treasury, cash management, legal, disclosure compliance, human resources,
employee benefits, investor relations, tax and real estate management
departments; and

(iv) such other services as the Provider may obtain from its officers, employees
and consultants in the management of its own operations that TripCo may from
time to time request or require.

(b) The Services are intended to be those services and functions that are
appropriate for the operation and management of TripCo as a publicly-traded
company, and are not intended to be duplicative of services and functions for
the operating subsidiaries of TripCo that are to be performed by officers,
employees and consultants of those companies. 

Services Not to Interfere with the Provider’s Business

.  TripCo acknowledges and agrees that in providing Services hereunder the
Provider will not be required to take any action that would disrupt, in any
material respect, the orderly operation of the Provider’s business activities. 

Books and Records

.   The Provider will maintain books and records, in reasonable detail in
accordance with the Provider’s standard business practices, with respect to its
provision of Services to TripCo pursuant to this Agreement, including records
supporting the determination of the Services Fee and other costs and expenses to
TripCo pursuant to Article II (collectively, “Supporting Records”). The Provider
will give TripCo and its duly authorized representatives, agents, and attorneys
reasonable access to all such Supporting Records during the Provider’s regular
business hours upon TripCo’s request after reasonable advance notice.



2

--------------------------------------------------------------------------------

 

 

ARTICLE II

COMPENSATION

Services Fee

.   TripCo agrees to pay, and the Provider agrees to accept, a fee (the
“Services Fee”) equal to $2,350,000, payable in monthly installments in arrears
as set forth in Section 2.3.  The initial Services Fee will be determined by the
Provider, in consultation with LIC, on or prior to the Spin-Off Effective Date.
Provider and TripCo will review and evaluate the Services Fee for reasonableness
semiannually during the Term and will negotiate in good faith to reach agreement
on any appropriate adjustments to the Services Fee. Based on such review and
evaluation, Provider and TripCo will agree on the appropriate effective date
(which may be retroactive) of any such adjustment to the Services Fee.  For the
avoidance of doubt, the determination of the Services Fee and any future
adjustment thereto does not and will not include charges included under the
Annual Allocation Expense (as such term is defined in the Facilities Sharing
Agreement) payable by TripCo under the Facilities Sharing Agreement.

Cost Reimbursement

.  In addition to (and without duplication of) the Services Fee payable pursuant
to Section 2.1, TripCo also will reimburse the Provider for all direct
out-of-pocket costs, with no markup (“Out-of-Pocket Costs”), incurred by the
Provider in performing the Services (e.g., postage and courier charges, travel,
meals and entertainment expenses, and other miscellaneous expenses that are
incurred by the Provider in the conduct of the Services). 

Section 2.1 Payment Procedures.

(a) TripCo will pay the Provider, by wire or intrabank transfer of funds or in
such other manner specified by the Provider to TripCo, in arrears on or before
the last day of each calendar month beginning with September 30, 2014, the
Services Fee then in effect, in monthly installments.

(b) Any reimbursement to be made by TripCo to the Provider pursuant to Section
2.2 will be paid by TripCo to the Provider within 15 days after receipt by
TripCo of an invoice therefor, by wire or intrabank transfer of funds or in such
other manner specified by the Provider to TripCo.  The Provider will invoice
TripCo monthly for reimbursable expenses incurred by the Provider on behalf of
TripCo during the preceding calendar month as contemplated in Section 2.2;
provided, however, that the Provider may separately invoice TripCo at any time
for any single reimbursable expense incurred by the Provider on behalf of TripCo
in an amount equal to or greater than $25,000. Any invoice or statement pursuant
to this Section 2.3(b) will be accompanied by supporting documentation in
reasonable detail consistent with Provider’s own expense reimbursement policy.

(c) Any payments not made when due under this Section 2.3 will bear interest at
the rate of 1.5% per month on the outstanding amount from and including the due
date to but excluding the date paid.



3

--------------------------------------------------------------------------------

 

 

Section 2.2 Survival.  The terms and conditions of this Article II will survive
the expiration or earlier termination of this Agreement.

ARTICLE III

TERM

Term Generally

.  The term of this Agreement will commence on the Spin-Off Effective Date and
will continue until the third anniversary of the Spin-Off Effective Date (the
“Term”).  This Agreement is subject to termination prior to the end of the Term
in accordance with Section 3.3.

Discontinuance of Select Services

.  At any time during the Term, on not less than 30 days’ prior notice by TripCo
to the Provider, TripCo may elect to discontinue obtaining any of the Services
from the Provider.  In such event, the Provider’s obligation to provide Services
that have been discontinued pursuant to this Section 3.2, and TripCo’s
obligation to compensate the Provider for such Services, will cease as of the
end of such 30-day period (or such later date as may be specified in the
notice), and this Agreement will remain in effect for the remainder of the Term
with respect to those Services that have not been so discontinued.  The Provider
and TripCo will promptly evaluate the Services Fee for reasonableness following
the discontinuance of any Services and will negotiate in good faith to reach
agreement on any appropriate adjustment to the Services Fee.  Each party will
remain liable to the other for any required payment or performance accrued prior
to the effective date of discontinuance of any Service.

Termination

.  This Agreement will be terminated prior to the expiration of the Term in the
following events:

(a) at any time upon at least 30 days’ prior written notice by TripCo to the
Provider;

(b) immediately upon written notice (or at any later time specified in such
notice) by the Provider to TripCo if a Change in Control or Bankruptcy Event
occurs with respect to TripCo; or

(c) immediately upon written notice (or at any later time specified in such
notice) by TripCo to the Provider if a Change in Control or Bankruptcy Event
occurs with respect to the Provider.

For purposes of this Section 3.3, a “Change in Control” will be deemed to have
occurred with respect to a party if a merger, consolidation, binding share
exchange, acquisition, or similar transaction (each, a “Transaction”), or series
of related Transactions, involving such party occurs as a result of which the
voting power of all voting securities of such party outstanding immediately
prior thereto represent (either by remaining outstanding or being converted into
voting securities of the surviving entity) less than 75% of the voting power of
such party or the



4

--------------------------------------------------------------------------------

 

 

surviving entity of the Transaction outstanding immediately after such
Transaction (or if such party or the surviving entity after giving effect to
such Transaction is a subsidiary of the issuer of securities in such
Transaction, then the voting power of all voting securities of such party
outstanding immediately prior to such Transaction represent (by being converted
into voting securities of such issuer) less than 75% of the voting power of the
issuer outstanding immediately after such Transaction).

For purposes of this Section 3.3, a “Bankruptcy Event” will be deemed to have
occurred with respect to a party upon such party’s insolvency, general
assignment for the benefit of creditors, such party’s voluntary commencement of
any case, proceeding, or other action seeking reorganization, arrangement,
adjustment, liquidation, dissolution, or consolidation of such party’s debts
under any law relating to bankruptcy, insolvency, or reorganization, or relief
of debtors, or seeking appointment of a receiver, trustee, custodian, or other
similar official for such party or for all or any substantial part of such
party’s assets (each, a “Bankruptcy Proceeding”), or the involuntary filing
against TripCo or the Provider, as applicable, of any Bankruptcy Proceeding that
is not stayed within 60 days after such filing.

Each party will remain liable to the other for any required payment accrued
prior to the termination of this Agreement.

ARTICLE IV

PERSONNEL AND EMPLOYEES

Personnel to Provide Services

. 

(a) The Provider will make available to TripCo, on a non-exclusive basis, the
appropriate personnel (the “Personnel”) to perform the Services.  The personnel
made available to perform selected Services are expected to be substantially the
same personnel who provide similar services in connection with the management
and administration of the business and operations of the Provider. 

(b) TripCo acknowledges that:

(i) certain of the Personnel also will be performing services for the Provider,
LIC and/or other companies, from time to time, including certain Subsidiaries
and Affiliates of each of the foregoing, in each case, while also potentially
performing services directly for TripCo and certain of its Subsidiaries and
Affiliates under a direct employment, consultancy or other service relationship
between such Person and TripCo and irrespective of this Agreement; and

(ii) the Provider may elect, in its discretion, to utilize independent
contractors rather than employees of the Provider to perform Services from time
to time, and such independent contractors will be deemed included within the
definition of “Personnel” for all purposes of this Agreement.



5

--------------------------------------------------------------------------------

 

 

Provider as Payor

.  The parties acknowledge and agree that the Provider, and not TripCo, will be
solely responsible for the payment of salaries, wages, benefits (including
health insurance, retirement, and other similar benefits, if any) and other
compensation applicable to all Personnel; provided, however, that (a) TripCo is
responsible for the payment of the Services Fee in accordance with Section 2.1,
and (b) TripCo is responsible for the payment of (i) all compensation based on,
comprised of or related to the equity securities of TripCo and (ii) any bonus
amounts payable to any Personnel who holds the office of Vice President or
higher of TripCo (each, a “TripCo Officer”) with respect to services performed
for the benefit of TripCo (together with (i), “Excluded Compensation”).  The
parties acknowledge that Personnel may provide services directly to TripCo in
consideration for the receipt of Excluded Compensation pursuant to such
Personnel’s separate employment, consultancy or other service relationship with
TripCo.  All Personnel will be subject to the personnel policies of the Provider
and will be eligible to participate in the Provider’s employee benefit plans to
the same extent as similarly situated employees of the Provider performing
services in connection with the Provider’s business.  The Provider will be
responsible for the payment of all federal, state, and local withholding taxes
on the compensation of all Personnel (other than Excluded Compensation) and
other such employment related taxes as are required by law, and TripCo will be
responsible for the payment of all federal, state, and local withholding taxes
on Excluded Compensation paid to any Personnel by TripCo and other such
employment related taxes as are required by law.  Each of TripCo and Provider
will cooperate with the other to facilitate the other’s compliance with
applicable federal, state, and local laws, rules, regulations, and ordinances
applicable to the employment or engagement of all Personnel by either party.

Additional Employee Provisions

.  The Provider will have the right to terminate its employment of any Personnel
at any time. 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Representations and Warranties of the Provider

.  The Provider represents and warrants to TripCo as follows:

(a) The Provider is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware.

(b) The Provider has the power and authority to enter into this Agreement and to
perform its obligations under this Agreement, including the Services.

(c) The Provider is not subject to any contractual or other legal obligation
that materially interferes with its full, prompt, and complete performance under
this Agreement.

(d) The individual executing this Agreement on behalf of the Provider has the
authority to do so.



6

--------------------------------------------------------------------------------

 

 

Representations and Warranties of TripCo

.  TripCo represents and warrants to the Provider as follows:

(e) TripCo is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware.

(f) TripCo has the power and authority to enter into this Agreement and to
perform its obligations under this Agreement.

(g) TripCo is not subject to any contractual or other legal obligation that
materially interferes with its full, prompt, and complete performance under this
Agreement.

(h) The individual executing this Agreement on behalf of TripCo has the
authority to do so.

ARTICLE VI

INDEMNIFICATION

Indemnification by the Provider

.  The Provider will indemnify, defend, and hold harmless TripCo and each of its
Subsidiaries, Affiliates, officers, directors, employees and agents, successors
and assigns (collectively, the “TripCo Indemnitees”), from and against any and
all Actions, judgments, Liabilities, losses, costs, damages, or expenses,
including reasonable counsel fees, disbursements, and court costs (collectively,
“Losses”), that any TripCo Indemnitee may suffer arising from or out of, or
relating to, (a) any material breach by the Provider of its obligations under
this Agreement, or (b) the gross negligence, willful misconduct, fraud, or bad
faith of the Provider in connection with the performance of any provision of
this Agreement except to the extent such Losses (i) are fully covered by
insurance maintained by TripCo or such other TripCo Indemnitee or (ii) are
payable by TripCo pursuant to Section 7.11.

Indemnification by TripCo

.  TripCo will indemnify, defend, and hold harmless the Provider and its
Subsidiaries, Affiliates, officers, directors, employees and agents, successors
and assigns (collectively, the “Provider Indemnitees”), from and against any and
all Losses that any Provider Indemnitee may suffer arising from or out of, or
relating to (a) any material breach by TripCo of its obligations under this
Agreement, or (b) any acts or omissions of the Provider in providing the
Services pursuant to this Agreement (except to the extent such Losses (i) arise
from or relate to any material breach by the Provider of its obligations under
this Agreement, (ii) are attributable to the gross negligence, willful
misconduct, fraud, or bad faith of the Provider or any other Provider Indemnitee
seeking indemnification under this Section 6.2, (iii) are fully covered by
insurance maintained by the Provider or such other Provider Indemnitee, or (iv)
are payable by the Provider pursuant to Section 7.11).

Indemnification Procedures





7

--------------------------------------------------------------------------------

 

 

.

(a) In connection with any indemnification provided for in Section 6.1 or 6.2,
the party seeking indemnification (the “Indemnitee”) will give the party from
which indemnification is sought (the “Indemnitor”) prompt notice whenever it
comes to the attention of the Indemnitee that the Indemnitee has suffered or
incurred, or may suffer or incur, any Losses for which it is entitled to
indemnification under Section 6.1 or 6.2, and, if and when known, the facts
constituting the basis for such claim and the projected amount of such Losses
(which shall not be conclusive as to the amount of such Losses), in each case in
reasonable detail. Without limiting the generality of the foregoing, in the case
of any Action commenced by a third party for which indemnification is being
sought (a “Third-Party Claim”), such notice will be given no later than ten
business days following receipt by the Indemnitee of written notice of such
Third-Party Claim.  Failure by any Indemnitee to so notify the Indemnitor will
not affect the rights of such Indemnitee hereunder except to the extent that
such failure has a material prejudicial effect on the defenses or other rights
available to the Indemnitor with respect to such Third Party Claim.  The
Indemnitee will deliver to the Indemnitor as promptly as practicable, and in any
event within five business days after Indemnitee’s receipt, copies of all
notices, court papers and other documents received by the Indemnitee relating to
any Third-Party Claim. 

(i) After receipt of a notice pursuant to Section 6.3(a)(i) with respect to any
Third-Party Claim, the Indemnitor will be entitled, if it so elects, to take
control of the defense and investigation with respect to such Third-Party Claim
and to employ and engage attorneys reasonably satisfactory to the Indemnitee to
handle and defend such claim, at the Indemnitor’s cost, risk and expense, upon
written notice to the Indemnitee of such election, which notice acknowledges the
Indemnitor’s obligation to provide indemnification under this Agreement with
respect to any Losses arising out of or relating to such Third-Party Claim. The
Indemnitor will not settle any Third-Party Claim that is the subject of
indemnification without the written consent of the Indemnitee, which consent
will not be unreasonably withheld, conditioned or delayed; provided, however,
that, after reasonable notice, the Indemnitor may settle a claim without the
Indemnitee’s consent if such settlement (A) makes no admission or acknowledgment
of Liability or culpability with respect to the Indemnitee, (B) includes a
complete release of the Indemnitee and (C) does not seek any relief against the
Indemnitee other than the payment of money damages to be borne by the
Indemnitor. The Indemnitee will cooperate in all reasonable respects with the
Indemnitor and its attorneys in the investigation, trial and defense of any
lawsuit or action with respect to such claim and any appeal arising therefrom
(including the filing in the Indemnitee’s name of appropriate cross-claims and
counterclaims).  The Indemnitee may, at its own cost, participate in any
investigation, trial and defense of any Third-Party Claim controlled by the
Indemnitor and any appeal arising therefrom, including participating in the
process with respect to the potential settlement or compromise thereof.  If the
Indemnitee has been advised by its counsel that there may be one or more legal
defenses available to the Indemnitee that conflict with those available to, or
that are not available to, the Indemnitor (“Separate Legal Defenses”), or that
there may be actual or potential differing or conflicting interests between the
Indemnitor and the Indemnitee in the conduct of the defense of such Third-Party
Claim, the Indemnitee will have the right, at the expense of the Indemnitor, to
engage separate counsel reasonably acceptable to the Indemnitor to handle and
defend such Third-Party Claim, provided, that, if such Third-Party Claim can be
reasonably separated between those portion(s) for which Separate Legal Defenses
are available (“Separable Claims”) and those for which no Separate Legal



8

--------------------------------------------------------------------------------

 

 

Defenses are available, the Indemnitee will instead have the right, at the
expense of the Indemnitor, to engage separate counsel reasonably acceptable to
the Indemnitor to handle and defend the Separable Claims, and the Indemnitor
will not have the right to control the defense or investigation of such
Third-Party Claim or such Separable Claims, as the case may be (and, in which
latter case, the Indemnitor will have the right to control the defense or
investigation of the remaining portion(s) of such Third-Party Claim).

(ii) If, after receipt of a notice pursuant to Section 6.3(a)(i) with respect to
any Third-Party Claim as to which indemnification is available hereunder, the
Indemnitor does not undertake to defend the Indemnitee against such Third-Party
Claim, whether by not giving the Indemnitee timely notice of its election to so
defend or otherwise, the Indemnitee may, but will have no obligation to, assume
its own defense, at the expense of the Indemnitor (including attorneys fees and
costs), it being understood that the Indemnitee’s right to indemnification for
such Third Party Claim shall not be adversely affected by its assuming the
defense of such Third Party Claim.  The Indemnitor will be bound by the result
obtained with respect thereto by the Indemnitee; provided, that the Indemnitee
may not settle any lawsuit or action with respect to which the Indemnitee is
entitled to indemnification hereunder without the consent of the Indemnitor,
which consent will not be unreasonably withheld, conditioned or delayed;
provided further, that such consent shall not be required if (i) the Indemnitor
had the right under this Section 6.3 to undertake control of the defense of such
Third-Party Claim and, after notice, failed to do so within thirty days of
receipt of such notice (or such lesser period as may be required by court
proceedings in the event of a litigated matter), or (ii) (x) the Indemnitor does
not have the right to control the defense of the entirety of such Third-Party
Claim pursuant to Section 6.3(a)(ii) or (y) the Indemnitor does not have the
right to control the defense of any Separable Claim pursuant to Section
6.3(a)(ii) (in which case such settlement may only apply to such Separable
Claims), the Indemnitee provides reasonable notice to Indemnitor of the
settlement, and such settlement (A) makes no admission or acknowledgment of
Liability or culpability with respect to the Indemnitor, (B) does not seek any
relief against the Indemnitor and (C) does not seek any relief against the
Indemnitee for which the Indemnitor is responsible other than the payment of
money damages.

(b) In no event will the Indemnitor be liable to any Indemnitee for any special,
consequential, indirect, collateral, incidental or punitive damages, however
caused and on any theory of liability arising in any way out of this Agreement,
whether or not such Indemnitor was advised of the possibility of any such
damages;  provided, that the foregoing limitations shall not limit a party’s
indemnification obligations for any Losses incurred by an Indemnitee as a result
of the assertion of a Third Party Claim.

(c) The Indemnitor and the Indemnitee shall use commercially reasonable efforts
to avoid production of confidential information, and to cause all communications
among employees, counsel and others representing any party with respect to a
Third Party Claim to be made so as to preserve any applicable attorney-client or
work-product privilege.

(d) The Indemnitor shall pay all amounts payable pursuant to this Section 6.3 by
wire transfer of immediately available funds, promptly following receipt from an
Indemnitee of a bill, together with all accompanying reasonably detailed backup
documentation, for any Losses that are the subject of indemnification hereunder,
unless the Indemnitor in good faith disputes the



9

--------------------------------------------------------------------------------

 

 

amount of such Losses or whether such Losses are covered by the Indemnitor’s
indemnification obligation in which event the Indemnitor shall promptly so
notify the Indemnitee. In any event, the Indemnitor shall pay to the Indemnitee,
by wire transfer of immediately available funds, the amount of any Losses for
which it is liable hereunder no later than three (3) days following any final
determination of the amount of such Losses and the Indemnitor’s liability
therefor. A “final determination” shall exist when (a) the parties to the
dispute have reached an agreement in writing or (b) a court of competent
jurisdiction shall have entered a final and non-appealable order or judgment.

(e) If the indemnification provided for in this Section 6.3 shall, for any
reason, be unavailable or insufficient to hold harmless an Indemnitee in respect
of any Losses for which it is entitled to indemnification hereunder, then the
Indemnitor shall contribute to the amount paid or payable by such Indemnitee as
a result of such Losses, in such proportion as shall be appropriate to reflect
the relative benefits received by and the relative fault of the Indemnitor on
the one hand and the Indemnitee on the other hand with respect to the matter
giving rise to such Losses.

(f) The remedies provided in this Section 6.3 shall be cumulative and shall not
preclude assertion by any Indemnitee of any other rights or the seeking of any
and all other remedies against an Indemnitor, subject to Section 6.3(b).

(g) To the fullest extent permitted by applicable law, the Indemnitor will
indemnify the Indemnitee against any and all reasonable fees, costs and expenses
(including attorneys’ fees), incurred in connection with the enforcement of his,
her or its rights under this Article VI.

Survival

.  The terms and conditions of this Article VI will survive the expiration or
termination of this Agreement.

ARTICLE VII

MISCELLANEOUS

Defined Terms

. 

(a) The following terms will have the following meanings for all purposes of
this Agreement:

“Action” means any demand, action, claim, suit, countersuit, litigation,
arbitration, prosecution, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), hearing, inquiry, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court, grand jury or other governmental
authority or any arbitrator or arbitration panel.

“Affiliate” means, with respect to any Person, any other Person controlled by
such first Person, with “control” for such purpose meaning the possession,
directly or indirectly, of the



10

--------------------------------------------------------------------------------

 

 

power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or voting interests,
by contract, or otherwise. Notwithstanding the foregoing, for purposes of this
Agreement, none of the Persons listed in clause (i), (ii), (iii) or (iv) shall
be deemed to be Affiliates of any Person listed in any other such clause: (i)
Provider taken together with its Subsidiaries, (ii) TripCo taken together with
its Subsidiaries, (iii) LIC taken together with its Subsidiaries or (iv) Starz
(formerly named Liberty Media Corporation) taken together with any of its
Subsidiaries.

 “Confidential Information” means any information marked, noticed, or treated as
confidential by a party which such party holds in confidence, including all
trade secrets, technical, business, or other information, including customer or
client information, however communicated or disclosed, relating to past, present
and future research, development and business activities. 

“Liabilities” means any and all debts, liabilities, commitments and obligations,
whether or not fixed, contingent or absolute, matured or unmatured, direct or
indirect, liquidated or unliquidated, accrued or unaccrued, known or unknown,
and whether or not required by GAAP to be reflected in financial statements or
disclosed in the notes thereto (other than taxes).

“Person” means any natural person, corporation, limited liability corporation,
partnership, trust, unincorporated organization, association, governmental
authority, or other entity.

“Subsidiary” when used with respect to any Person, means (i)(A) a corporation a
majority in voting power of whose share capital or capital stock with voting
power, under ordinary circumstances, to elect directors is at the time, directly
or indirectly, owned by such Person, by one or more Subsidiaries of such Person,
or by such Person and one or more Subsidiaries of such Person, whether or not
such power is subject to a voting agreement or similar encumbrance, (B) a
partnership or limited liability company in which such Person or a Subsidiary of
such Person is, at the date of determination, (1) in the case of a partnership,
a general partner of such partnership with the power affirmatively to direct the
policies and management of such partnership or (2) in the case of a limited
liability company, the managing member or, in the absence of a managing member,
a member with the power affirmatively to direct the policies and management of
such limited liability company, or (C) any other Person (other than a
corporation) in which such Person, one or more Subsidiaries of such Person or
such Person and one or more Subsidiaries of such Person, directly or indirectly,
at the date of determination thereof, has or have (1) the power to elect or
direct the election of a majority of the members of the governing body of such
Person, whether or not such power is subject to a voting agreement or similar
encumbrance, or (2) in the absence of such a governing body, at least a majority
ownership interest or (ii) any other Person of which an aggregate of 50% or more
of the equity interests are, at the time, directly or indirectly, owned by such
Person and/or one or more Subsidiaries of such Person.  Notwithstanding the
foregoing, for purposes of this Agreement, none of the Subsidiaries of the
Provider will be deemed to be Subsidiaries of TripCo or any of its Subsidiaries,
nor will any of TripCo’s Subsidiaries be deemed to be Subsidiaries of the
Provider or any of its Subsidiaries.

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated August 27, 2014,
by and between LIC and TripCo.



11

--------------------------------------------------------------------------------

 

 

(b) The following terms will have the meanings for all purposes of this
Agreement set forth in the Section reference provided next to such term:

Definition

Section Reference

Agreement

Preamble

Personnel

Section 2.1

Bankruptcy Event

Section 3.3

Bankruptcy Proceeding

Section 3.3

Change in Control

Section 3.3

Excluded Compensation

Section 4.2

Facilities Sharing Agreement

Recitals

Indemnitee

Section 6.3(a)(i)

Indemnitor

Section 6.3(a)(i)

LIC

Recitals

Losses

Section 6.1

Out-of-Pocket Costs

Section 2.2

Personnel

4.1

Provider

Preamble

Provider Indemnitees

Section 6.2

Reorganization Agreement

Recitals

Separable Claim

Section 6.3(a)(ii)

Separate Legal Defenses

Section 6.3(a)(ii)

Services

Section 1.1

Services Fee

Section 2.1

Spin-Off

Recitals

Spin-Off Effective Date

Section 1.1

Supporting Records

Section 1.4

Term

Section 3.1

Third- Party Claim

Section 6.3(a)(i)

Transaction

Section 3.3

TripCo

Preamble

TripCo Indemnitees

Section 6.1

TripCo Officer

Section 4.2

 

Entire Agreement; Severability

.  This Agreement, the Facilities Sharing Agreement, the Tax Sharing Agreement
and the Reorganization Agreement constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof, and
supersedes all prior agreements and understandings, oral and written, among the
parties hereto with respect to such subject matter. It is the intention of the
parties hereto that the provisions of this Agreement will be enforced to the
fullest extent permissible under all applicable laws and public policies, but
that the unenforceability of any provision hereof (or the modification of any
provision hereof to conform with such laws or public policies, as provided in
the next sentence) will not render unenforceable or impair the remainder of this
Agreement. Accordingly, if any provision is determined to be invalid or
unenforceable either in whole or in part, this Agreement will be deemed amended
to delete or



12

--------------------------------------------------------------------------------

 

 

modify, as necessary, the invalid or unenforceable provisions and to alter the
balance of this Agreement in order to render the same valid and enforceable,
consistent (to the fullest extent possible) with the intent and purposes
hereof.  If the provisions of this Agreement conflict with any provisions of the
Facilities Sharing Agreement, the provisions of this Agreement shall control.

Notices

.  All notices and communications hereunder will be in writing and will be
deemed to have been duly given if delivered personally or mailed, certified or
registered mail with postage prepaid, or sent by confirmed facsimile, addressed
as follows:

If to the Provider:

Liberty Media Corporation

12300 Liberty Boulevard

Englewood, Colorado 80112

Attention:  General Counsel

Facsimile:  (720) 875-5401

 

 

 

 

If to TripCo:

Liberty TripAdvisor Holdings, Inc.

12300 Liberty Boulevard

Englewood, Colorado 80112

Attention:  General Counsel

Facsimile:  (720) 875-5401

 

 

 

 

 

or to such other address (or to the attention of such other person) as the
parties may hereafter designate in writing.  All such notices and communications
will be deemed to have been given on the date of delivery if sent by facsimile
or personal delivery, or the third day after the mailing thereof, except that
any notice of a change of address will be deemed to have been given only when
actually received.

Governing Law

.  This Agreement and the legal relations among the parties hereto will be
governed in all respects, including validity, interpretation and effect, by the
laws of the State of Colorado applicable to contracts made and performed wholly
therein, without giving effect to any choice or conflict of laws provisions or
rules that would cause the application of the laws of any other jurisdiction.

Rules of Construction

.  The descriptive headings in this Agreement are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.  Words used in this Agreement, regardless of
the gender and number specifically used, will be deemed and construed to include
any other gender, masculine, feminine, or neuter, and any other number, singular
or plural, as the context requires.  As used in this Agreement, the word
“including” or any variation thereof is not limiting, and the word “or” is not
exclusive.  The word day means a calendar day.  If the last day for giving any
notice or taking any other action is a Saturday,



13

--------------------------------------------------------------------------------

 

 

Sunday, or a day on which banks in New York, New York or Denver, Colorado are
closed, the time for giving such notice or taking such action will be extended
to the next day that is not such a day.

No Third-Party Rights

.  Nothing expressed or referred to in this Agreement is intended or will be
construed to give any Person other than the parties hereto and their respective
successors and permitted assigns any legal or equitable right, remedy or claim
under or with respect to this Agreement, or any provision hereof, it being the
intention of the parties hereto that this Agreement and all of its provisions
and conditions are for the sole and exclusive benefit of the parties to this
Agreement and their respective successors and assigns.

Counterparts

.  This Agreement may be executed in one or more counterparts, each of which
will be an original and all of which together will constitute one and the same
instrument.

Payment of Expenses

. From and after the Spin-Off Effective Date, and except as otherwise expressly
provided in this Agreement, each of the parties to this Agreement will bear its
own expenses, including the fees of any attorneys and accountants engaged by
such party, in connection with this Agreement.

Binding Effect; Assignment

. 

(c) This Agreement will inure to the benefit of and be binding on the parties to
this Agreement and their respective legal representatives, successors and
permitted assigns.

(d) Except as expressly contemplated hereby (including by Section 4.1), this
Agreement, and the obligations arising hereunder, may not be assigned by either
party to this Agreement, provided,  however, that TripCo and Provider may assign
their respective rights, interests, duties, liabilities and obligations under
this Agreement to any of their respective wholly-owned Subsidiaries, but such
assignment shall not relieve TripCo or the Provider, as the assignor, of its
obligations hereunder. 

Amendment, Modification, Extension or Waiver

.  Any amendment, modification or supplement of or to any term or condition of
this Agreement will be effective only if in writing and signed by both parties
hereto.  Either party to this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of the other party to this
Agreement, or (b) waive compliance by the other party with any of the agreements
or conditions contained herein or any breach thereof. Any agreement on the part
of either party to any such extension or waiver will be valid only if set forth
in an instrument in writing signed on behalf of such party. No waiver of any
term, provision or condition of this Agreement, whether by conduct or otherwise,
in any one or more instance, will be deemed or



14

--------------------------------------------------------------------------------

 

 

construed as a further or continuing waiver of any such term, provision or
condition or of any other term, provision or condition, but any party hereto may
waive its rights in any particular instance by written instrument of waiver.

Legal Fees; Costs

.  If either party to this Agreement institutes any action or proceeding to
enforce any provision of this Agreement, the prevailing party will be entitled
to receive from the other party reasonable attorneys’ fees, disbursements and
costs incurred in such action or proceeding, whether or not such action or
proceeding is prosecuted to judgment.

Force Majeure

.  Neither party will be liable to the other party with respect to any
nonperformance or delay in performance of its obligations under this Agreement
to the extent such failure or delay is due to any action or claims by any third
party, labor dispute, labor strike, weather conditions or any cause beyond a
party’s reasonable control.  Each party agrees that it will use all commercially
reasonable efforts to continue to perform its obligations under this Agreement,
to resume performance of its obligations under this Agreement, and to minimize
any delay in performance of its obligations under this Agreement notwithstanding
the occurrence of any such event beyond such party’s reasonable control.

Specific Performance

.  Each party agrees that irreparable damage would occur and that the parties
would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that each
of the parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, this being in addition to any other remedy to which they are
entitled at law or in equity.    

Further Actions

.  The parties will execute and deliver all documents, provide all information,
and take or forbear from all actions that may be necessary or appropriate to
achieve the purposes of this Agreement.

Confidentiality

.

(e) Except with the prior consent of the disclosing party, each party will:

(i) limit access to the Confidential Information of the other party disclosed to
such party hereunder to its employees, agents, representatives, and consultants
on a need-to-know basis;



15

--------------------------------------------------------------------------------

 

 

(ii) advise its employees, agents, representatives, and consultants having
access to such Confidential Information of the proprietary nature thereof and of
the obligations set forth in this Agreement; and

(iii) safeguard such Confidential Information by using a reasonable degree of
care to prevent disclosure of the Confidential Information to third parties, but
not less than that degree of care used by that party in safeguarding its own
similar information or material.

(f) A party’s obligations respecting confidentiality under Section 7.15(a) will
not apply to any of the Confidential Information of the other party that a party
can demonstrate: (i) was, at the time of disclosure to it, in the public domain;
(ii) after disclosure to it, is published or otherwise becomes part of the
public domain through no fault of the receiving party; (iii) was in the
possession of the receiving party at the time of disclosure to it without being
subject to any obligation of confidentiality; (iv) was received after disclosure
to it from a third party who, to its knowledge, had a lawful right to disclose
such information to it; (v) was independently developed by the receiving party
without reference to the Confidential Information; (vi) was required to be
disclosed to any regulatory body having jurisdiction over a party or any of
their respective clients; or (vii) was required to be disclosed by reason of
legal, accounting, or regulatory requirements beyond the reasonable control of
the receiving party.  In the case of any disclosure pursuant to clauses (vi) or
(vii) of this paragraph (b), to the extent practical, the receiving party will
give prior notice to the disclosing party of the required disclosure and will
use commercially reasonable efforts to obtain a protective order covering such
disclosure.

(g) The provisions of this Section 7.15 will survive the expiration or
termination of this Agreement.

[Signature Page Follows]

 

16

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties has signed this Agreement, or has caused
this Agreement to be signed by its duly authorized officer, as of the date first
above written.

 

PROVIDER:

 

LIBERTY MEDIA CORPORATION

 

 

By:  /s/ Pamela L. Coe

Name:  Pamela L. Coe

Title:   Vice President and Secretary

 

 

TRIPCO:

 

LIBERTY TRIPADVISOR HOLDINGS, INC.

 

 

By:  /s/ Craig Troyer

Name:  Craig Troyer

Title:   Vice President

 

 

 



1

--------------------------------------------------------------------------------